
	
		II
		110th CONGRESS
		1st Session
		S. 2000
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Dodd (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend and extend the Export Administration Act of 1979
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Export Enforcement Act of
			 2007.
		2.National
			 security controlsSection
			 5(f)(6) of the Export Administration Act of 1979 (50 U.S.C. App. 2404(f)(6)) is
			 amended by striking Under Secretary of Commerce for Export
			 Administration and inserting Under Secretary of Commerce for
			 Industry and Security.
		3.ViolationsSection 11 of the Export Administration Act
			 of 1979 (50 U.S.C. App. 2410) is amended—
			(1)by striking
			 subsections (a) and (b) and inserting the following:
				
					(a)Criminal
				penalties
						(1)Violations by
				an individualAny individual who willfully violates, conspires to
				violate, or attempts to violate any provision of this Act or any regulation,
				license, or order issued under this Act shall be fined up to $1,000,000,
				imprisoned for not more than 10 years, or both, for each such violation.
						(2)Violations by a
				person other than an individualAny person, other than an
				individual, who willfully violates, conspires to violate, or attempts to
				violate any provision of this Act or any regulation, license, or order issued
				under this Act shall be fined for each such violation an amount equal to the
				greater of—
							(A)up to 10 times
				the value of the exports involved; or
							(B)$5,000,000.
							(b)Forfeiture of
				property interest and proceeds
						(1)Criminal
				forfeitureAny person who is convicted of a violation under
				paragraph (1) or (2) of subsection (a) shall, in addition to any penalty,
				forfeit to the United States such person’s—
							(A)security or other
				interest in, claim against, or property or contractual rights of any kind in,
				the real or personal property that was the subject of the violation;
							(B)interest in any
				property, real or personal, constituting or traceable to gross profits or other
				proceeds obtained from such violation; and
							(C)interest in any
				property, real or personal, used or intended to be used to commit or to promote
				the commission of such violation.
							(2)Civil
				forfeitureAny property subject to forfeiture pursuant to
				paragraph (1) may be forfeited to the United States in a civil case in
				accordance with the procedures set forth in section 981 of title 18, United
				States
				Code.
						;
			(2)in subsection
			 (c), by striking paragraph (1) and inserting the following:
				
					(1)Civil
				penaltyThe Secretary may impose a civil penalty of up to
				$500,000 for each violation of a provision of this Act or any regulation,
				license, or order issued under this Act. A civil penalty under this paragraph
				may be in addition to, or in lieu of, any other liability or penalty which may
				be imposed for such a
				violation.
					;
			(3)by striking
			 subsections (g) and (h) and inserting the following:
				
					(g)Violations
				defined by regulationNothing in this section shall limit the
				authority of the Secretary to define by regulation violations under this
				Act.
					(h)Effect of other
				convictions
						(1)Denial of
				export privilegesAny person convicted of a violation described
				in paragraph (2) may, at the discretion of the Secretary, be denied export
				privileges under this Act for a period not to exceed 25 years from the date of
				the conviction. The Secretary may also revoke any export license under this Act
				in which such person had an interest at the time of the conviction.
						(2)ViolationsThe
				violations referred to in paragraph (1) are a violation of—
							(A)a provision of
				this Act;
							(B)a provision of
				the International Emergency Economic Powers Act (50 U.S.C. 1701 et
				seq.);
							(C)section 793, 794,
				or 798 of title 18, United States Code;
							(D)section 4(b) of
				the Internal Security Act of 1950 (50 U.S.C. 783(b));
							(E)section 38 of the
				Arms Export Control Act (22 U.S.C. 2778);
							(F)section 16 of the
				Trading with the Enemy Act (50 U.S.C. App. 16);
							(G)any regulation,
				license, or order issued under any provision of law listed in subparagraph (A),
				(B), (C), (D), (E), or (F);
							(H)section 371 or
				1001 of title 18, United States Code, if in connection with the export or
				attempted export of items subject to this Act or any regulation, license, or
				order issued under the International Emergency Economic Powers Act, the Arms
				Export Control Act, or the Trading with the Enemy Act;
							(I)section 175 of
				title 18, United States Code;
							(J)a provision of
				the Atomic Energy Act of 1954 (42 U.S.C. 201 et seq.);
							(K)section 831 of
				title 18, United States Code;
							(L)sections 2332a,
				2332b, 2332d, 2332g, and 2332h of title 18, United States Code;
							(M)section 1956 of
				title 18, United States Code, if in conjunction with any export or attempted
				export in violation of this Act, or any regulation, rule, order, or license
				issued under the International Emergency Economic Powers Act, the Arms Export
				Control Act, or the Trading with the Enemy Act;
							(N)sections 2339A,
				2339B, and 2339C of title 18, United States Code;
							(O)section 554 of
				title 18, United States Code, (relating to smuggling goods from the United
				States) as added by section 331(a) of Public Law 109–177; or
							(P)section 554 of
				title 18, United States Code, (relating to border tunnels and passages) as
				added by section 551 of Public Law 109–295.
							(3)Related
				personsThe Secretary may exercise the authority under paragraph
				(1) with respect to any person related through affiliation, ownership, control,
				or position of responsibility to a person convicted of any violation of a law
				set forth in paragraph (2), upon a finding that such relationship exists with
				the convicted person. The Secretary shall make such finding only after
				providing notice and opportunity for a
				hearing.
						;
				and
			(4)by adding at the
			 end the following new subsection:
				
					(j)Statute of
				limitations
						(1)In
				generalExcept as provided in paragraph (2), a proceeding in
				which a civil penalty or other administrative sanction is sought under
				subsection (c) may not be commenced more than 5 years after the date on which
				the violation was committed.
						(2)Exception
							(A)TollingIn
				any case in which a criminal indictment or information in connection with
				actions constituting a violation under subsection (a) is returned or filed
				within the time limit prescribed by law for the institution of such indictment
				or information (as the case may be), the limitation under paragraph (1) for
				commencing a proceeding to impose a civil penalty or other administrative
				sanction under this section shall, upon the return of the criminal indictment
				or the filing of the criminal information, be tolled against any person named
				as a defendant.
							(B)DurationThe
				tolling of the limitation with respect to a person under subparagraph (A) shall
				be for a period of 6 months beginning on the date of whichever of the following
				events occurs last:
								(i)The date the
				person is convicted pursuant to the criminal indictment or criminal
				information.
								(ii)The date the
				indictment or the information against the person is dismissed.
								(iii)The date the
				criminal action against the person is otherwise
				concluded.
								.
			4.EnforcementSection 12 of the Export Administration Act
			 of 1979 (50 U.S.C. App. 2411) is amended—
			(1)in subsection
			 (a), by striking paragraphs (1), (2), (3), and (4) and inserting the
			 following:
				
					(1)In
				generalTo the extent necessary or appropriate for the
				enforcement of this Act or for the imposition of any penalty, forfeiture, or
				liability arising under this Act—
						(A)the head of any
				department or agency exercising any function under this Act (and officers or
				employees of such department or agency specifically designated by the head
				thereof) may conduct investigations within the United States;
						(B)the Secretary of
				Homeland Security (and officers or employees of the United States Immigration
				and Customs Enforcement specifically designated by the Secretary of Homeland
				Security) and the Secretary of Commerce (and officers and employees of the
				Office of Export Enforcement of the Department of Commerce specifically
				designated by the Secretary of Commerce) may conduct investigations outside of
				the United States;
						(C)the head of any
				department or agency exercising any function under this Act (and the officers
				or employees of such department or agency) may obtain information from, require
				reports or the keeping of records by, inspect the books, records, and other
				writings, premises, or property of, and take the sworn testimony of, any
				person;
						(D)(i)the officers or
				employees of such department or agency may administer oaths or affirmations,
				and may by subpoena require any person to appear and testify or to appear and
				produce books, records, and other writings, or both; and
							(ii)in the case of contumacy by, or
				refusal to obey a subpoena issued to, any such person, a district court of the
				United States, after notice to any such person and hearing, shall have
				jurisdiction to issue an order requiring such person to appear and give
				testimony or to appear and produce books, records, and other writings, or both,
				and any failure to obey such order of the court may be punished by such court
				as a contempt thereof; and
							(E)the Secretary of
				Commerce (and officers or employees of the Department of Commerce designated by
				the Secretary) may conduct, outside the United States, pre-license
				investigations and post-shipment verifications of items licensed for
				export.
						(2)Authority of
				immigration and customs enforcement and customs and border protection
						(A)In
				generalSubject to subparagraph (B), the U.S. Immigration and
				Customs Enforcement and the U.S. Customs and Border Protection are authorized,
				in the enforcement of this Act—
							(i)to search, detain
				(after search), and seize goods or technology at those places outside the
				United States where such entities are authorized, pursuant to agreements or
				other arrangements with other countries, to perform enforcement activities;
				and
							(ii)to conduct such
				activities at those ports of entry or exit from the United States where
				officers of the U.S. Immigration and Customs Enforcement and the U.S. Customs
				and Border Protection are authorized by law to conduct such activities.
							(B)Searches and
				seizuresAn officer of the U.S. Immigration and Customs
				Enforcement or the U.S. Customs and Border Protection may conduct the following
				activities in carrying out enforcement authority under this Act:
							(i)Stop, search, and
				examine a vehicle, vessel, aircraft, person, package, or container.
							(ii)Detain (after
				search) or seize and secure for trial any goods or technology on or about such
				vehicle, vessel, aircraft, or person, or in such package or container.
							(iii)Make arrests
				without warrant for any violation of this Act committed in the presence or view
				of the officer or if the officer has probable cause to believe that the person
				to be arrested has committed or is committing such a violation.
							(C)Arrest
				authorityThe arrest authority conferred by subparagraph (B)(iii)
				is in addition to any arrest authority under any other provision of law.
						(D)Detention of
				goodsThe U.S. Immigration and Customs Enforcement and the U.S.
				Customs and Border Protection may not detain for more than 45 days any shipment
				of goods or technology that may be exported without a license issued by the
				Department of Commerce. In any case in which the goods are detained as the
				result of a disagreement between the Secretary, and the head of any other
				department or agency with export licensing authority under any other provision
				of law, regarding issuance of an export license for the goods or technology,
				the disagreement shall be resolved within that 45-day period. At the end of
				that 45-day period, the U.S. Immigration and Customs Enforcement and the U.S.
				Customs and Border Protection (as the case may be) shall either release the
				goods or technology, or seize the goods or technology as authorized by
				law.
						(3)Enforcement
						(A)In
				generalSubject to subparagraph (B)—
							(i)the Secretary
				shall have the responsibility for the enforcement of section 8;
							(ii)in the
				enforcement of any other provision of this Act, the Secretary is authorized to
				search, detain (after search), and seize goods or technology—
								(I)at places within
				the United States other than the ports specified in paragraph (2)(A);
				and
								(II)at places
				outside the United States where the Office of Export Enforcement of the
				Department of Commerce, pursuant to agreements or other arrangements with other
				countries, is authorized to perform enforcement activities;
								(iii)the search,
				detention (after search), or seizure of goods or technology at ports and places
				specified in paragraph (2)(A) may be conducted by officers or employees of the
				Department of Commerce designated by the Secretary, with the concurrence of the
				Secretary of Homeland Security; and
							(iv)enforcement
				activities conducted outside the United States, except for pre-license
				investigations and post-shipment verifications, shall be conducted with the
				concurrence of the Secretary of Homeland Security.
							(B)Authority of
				office of export enforcementThe Secretary may designate any
				employee of the Office of Export Enforcement of the Department of Commerce to
				do the following in carrying out enforcement authority under this Act:
							(i)Execute any
				warrant or other process issued by a court or officer of competent
				jurisdiction.
							(ii)Make arrests
				without warrant for any offense against the United States committed in such
				officer's presence or view or any felony offense against the United States if
				such officer has probable cause to believe that the person to be arrested has
				committed or is committing that felony offense.
							(iii)Carry
				firearms.
							(4)Attorney
				general guidelinesThe authority conferred by paragraph (3) shall
				be exercised consistent with guidelines approved by the Attorney
				General.
					;
			(2)in subsection
			 (a), as amended by paragraph (1), by striking paragraphs (6), (7), and (8) and
			 inserting after paragraph (5) the following:
				
					(6)Best practices
				guidelines
						(A)In
				generalThe Secretary, in consultation with the technical
				advisory committees established under section 5(h), and representative
				exporters, shippers, trade facilitators, freight forwarders, and reexporters,
				shall continue to publish and update best practices guidelines
				to help industries develop and implement, on a voluntary basis, effective
				export control programs in compliance with this Act.
						(B)Export
				compliance programThe existence of an effective export
				compliance program and high quality overall export compliance effort is one of
				the factors that ordinarily should be given weight as a mitigating factor in a
				civil penalty action under this Act.
						(7)Reference to
				enforcementFor purposes of this section, a reference to the
				enforcement of this Act or to a violation of this Act includes a reference to
				the enforcement or a violation of any regulation, order, or license issued
				under this Act, and the enforcement or violation of the Export Administration
				Regulations as maintained and amended under the authority of the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or any order or license
				issued pursuant to those
				regulations.
					;
			(3)in subsection
			 (c)—
				(A)by striking the
			 heading and inserting the following: Confidentiality of information.—
				(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
				(C)by striking
			 paragraph (1) and inserting the following:
					
						(1)Exemptions from
				disclosure
							(A)Information
				obtained on or before June 30, 1980Except as otherwise provided
				by the third sentence of section 8(b)(2) and by section 11(c)(2)(C),
				information obtained under this Act, or any predecessor statute, on or before
				June 30, 1980, which is deemed confidential, including Shipper's Export
				Declarations, or with respect to which a request for confidential treatment is
				made by the person furnishing such information, shall not be subject to
				disclosure under section 552 of title 5, United States Code, and such
				information shall not be published or disclosed, unless the Secretary
				determines that withholding such information is contrary to the national
				interest.
							(B)Information
				obtained after June 30, 1980Except as otherwise provided by the
				third sentence of section 8(b)(2) and by section 11(c)(2)(C), information
				obtained under this Act after June 30, 1980, or under the Export Administration
				Regulations as maintained and amended under the authority of the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), may be withheld from
				disclosure only to the extent permitted by statute, except that information
				submitted or obtained in connection with an application for an export license,
				other export authorization (or recordkeeping or reporting requirement),
				enforcement activity, or other operations under this Act, or under the Export
				Administration Regulations as maintained and amended under the authority of the
				International Emergency Economic Powers Act, including—
								(i)the export
				license or other export authorization itself;
								(ii)classification
				requests described in section 10(l), and commodity jurisdiction
				requests;
								(iii)information or
				evidence obtained in the course of any investigation by an employee or officer
				of the Department of Commerce or any other department or agency of the United
				States;
								(iv)information
				obtained or furnished under section 5 or 6 in connection with any international
				agreement, treaty, or other obligation; and
								(v)information
				obtained in any investigation of an alleged violation of section 8, except for
				information required to be disclosed by section 8(b)(2);
								shall
				be withheld from public disclosure and shall not be subject to disclosure under
				section 552 of title 5, United States Code, unless the release of such
				information is determined by the Secretary to be in the national
				interest.(2)Withholding of
				information from Federal agencies barredNothing in this Act
				shall be construed as authorizing the withholding of information from other
				Federal agencies for the enforcement of this Act, any regulation, rule, order,
				or license issued under the International Emergency Economic Powers Act, or any
				other provision of
				law.
						;
				(D)in paragraph (3),
			 as redesignated—
					(i)by
			 striking under this Act or previous Acts each place it appears
			 and inserting under this Act, previous Acts, or under the Export
			 Administration Regulations as maintained and amended under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.);
					(ii)by
			 striking the General Accounting Office each place it appears and
			 inserting the Government Accountability Office; and
					(iii)by moving the
			 text 2 ems to the right; and
					(E)in paragraph (4),
			 as redesignated—
					(i)by
			 striking (4) Any and inserting the following:
					(4)
			 Information
			 sharing.—Any;
					(ii)by
			 moving the text 2 ems to the right; and
					(iii)by striking
			 Commissioner of Customs each place it appears and inserting
			 Secretary of Homeland Security; and
					(4)by adding at the
			 end the following new subsections:
				
					(f)Forfeiture
						(1)In
				generalAny tangible items lawfully seized under subsection (a)
				by designated officers or employees shall be subject to forfeiture to the
				United States.
						(2)ProceduresAny
				seizure or forfeiture under this subsection shall be made in accordance with
				the procedures of section 981 of title 18, United States Code.
						(g)Undercover
				investigation operations
						(1)Use of
				fundsIn the case of any undercover investigative operation
				conducted by the Office of Export Enforcement of the Department of Commerce
				that is necessary for the detection and prosecution of a violation of this
				Act—
							(A)funds made
				available for export enforcement under this Act may be used to purchase
				property, buildings, and other facilities, and to lease equipment, conveyances,
				and space within the United States, without regard to sections 1341 and 3324 of
				title 31, United States Code, section 8141 of title 40, United States Code,
				sections 3732(a) and 3741 of the Revised Statutes of the United States (41
				U.S.C. 11(a) and 22), and sections 304(a), 304A, 304B, 304C, and 305 of the
				Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254(a),
				254b, 254c, 254d, and 255);
							(B)funds made
				available for export enforcement under this Act may be used to establish or to
				acquire proprietary corporations or business entities as part of an undercover
				operation, and to operate such corporations or business entities on a
				commercial basis, without regard to sections 1341, 3324, and 9102 of title 31,
				United States Code;
							(C)funds made
				available for export enforcement under this Act and the proceeds from
				undercover operations may be deposited in banks or other financial institutions
				without regard to section 648 of title 18, United States Code, and section 3302
				of title 31, United States Code; and
							(D)the proceeds from
				undercover operations may be used to offset necessary and reasonable expenses
				incurred in such operations without regard to section 3302 of title 31, United
				States Code, if the Secretary (or the Secretary's designee) certifies, in
				writing, that the action authorized by subparagraph (A), (B), (C), or (D) for
				which the funds would be used is necessary for the conduct of the undercover
				operation.
							(2)Disposition of
				business entitiesIf a corporation or business entity established
				or acquired as part of an undercover operation has a net value of more than
				$250,000 and is to be liquidated, sold, or otherwise disposed of, the Secretary
				shall report the circumstances to the Comptroller General of the United States
				as much in advance of such disposition as the Secretary determines is
				practicable. The proceeds of the liquidation, sale, or other disposition, after
				obligations incurred by the corporation or business enterprise are met, shall
				be deposited in the Treasury of the United States as miscellaneous receipts.
				Any property or equipment purchased pursuant to paragraph (1) may be retained
				for subsequent use in undercover operations under this section. When such
				property or equipment is no longer needed, it shall be considered surplus and
				disposed of as surplus government property.
						(3)Deposit of
				proceedsAs soon as the proceeds from an undercover investigative
				operation of the Office of Export Enforcement of the Department of Commerce
				with respect to which an action is authorized and carried out under this
				subsection are no longer needed for the conduct of such operation, the proceeds
				or the balance of the proceeds remaining at the time shall be deposited into
				the Treasury of the United States as miscellaneous receipts.
						(h)Authorization
				for Bureau of Industry and SecurityThe Secretary may authorize,
				without fiscal year limitation, the expenditure of funds transferred to, paid
				to, received by, or made available to the Bureau of Industry and Security of
				the Department of Commerce as a reimbursement in accordance with section 9703
				of title 31, United States Code (as added by Public Law
				102–393).
					.
			5.Administrative
			 procedure and judicial reviewSection 13(a) of the Export Administration
			 Act of 1979 (50 U.S.C. App. 2412(a)) is amended in the first sentence by
			 inserting , or under the Export Administration Regulations as maintained
			 and amended under the authority of the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.), after under this
			 Act.
		6.Administrative
			 and regulatory authoritySection 15(a) of the Export Administration
			 Act of 1979 (50 U.S.C. App. 2414(a)) is amended in the first sentence—
			(1)by striking
			 Under Secretary of Commerce for Export Administration and
			 inserting Under Secretary of Commerce for Industry and Security;
			 and
			(2)by striking
			 such other statutes and all that follows through the end period
			 and inserting other statutes that the Secretary has delegated to the
			 Under Secretary of Commerce for Industry and Security or any predecessor
			 (including the Under Secretary of Commerce for Export Administration and the
			 Assistant Secretary of Commerce for Trade Administration) as of the date of the
			 enactment of the Export Enforcement Act of 2007, or may delegate to the Under
			 Secretary of Commerce for Industry and Security from time to
			 time..
			7.Authorization of
			 appropriationsSection 18 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2417) is amended to read
			 as follows:
			
				18.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Department of Commerce to carry out this
				Act—
					(1)$78,776,000 for fiscal year 2008;
				and
					(2)such sums as may be necessary for each of
				the fiscal years 2009, 2010, 2011, and
				2012.
					.
		8.Termination
			 dateSection 20 of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2419) is amended to read as
			 follows:
			
				20.Termination
				dateThe authority granted by
				this Act shall terminate at the end of the 5-year period beginning on the date
				of the enactment of the Export Enforcement Act of 2007, except that the
				authority granted by sections 11 and 12 of this Act shall not
				terminate.
				.
		9.Technical and
			 conforming amendments
			(a)WiretappingSection
			 2516(1) of title 18, United States Code, is amended—
				(1)by amending
			 subsection (m) to read as follows:
					
						(m)any violation of the Export Administration Act of
				1979 or of the International Emergency Economic Powers
				Act;
						;
				and
				(2)in subsection
			 (p), by inserting (8 U.S.C. 1324, 1327, or 1328) after
			 Immigration and Nationality Act.
				(b)Pay of Under
			 SecretarySection 5314 of title 5, United States Code, is amended
			 by striking Under Secretary of Commerce for Export
			 Administration and inserting Under Secretary of Commerce for
			 Industry and Security.
			(c)Amendments to
			 title 31, United States Code
				(1)Section 9703(a)
			 of title 31, United States Code (as added by Public Law 102–393), is amended in
			 the matter preceding paragraph (1), by striking or the United States
			 Coast Guard and inserting, , the United States Coast Guard, or
			 the Bureau of Industry and Security of the Department of
			 Commerce.
				(2)Section
			 9703(o)(1) of title 31, United States Code (as added by Public Law 102–393) is
			 amended by adding at the end the following: For purposes of this
			 section, the Bureau of Industry and Security of the Department of Commerce
			 shall be considered to be a Department of the Treasury law enforcement
			 organization..
				(d)Civil
			 forfeiture proceedingsSection 983(i)(2) of title 18, United
			 States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)the Export
				Administration Act of
				1979.
						.
				(e)Clerical
			 amendmentSection 11A(k) of the Export Administration Act of 1979
			 (50 U.S.C. App. 2410A(k)) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (2); and
				(2)in paragraph (2),
			 as redesignated, by striking paragraph (2) and inserting
			 paragraph (1).
				(f)Arms Export
			 Control ActThe Arms Export Control Act (22 U.S.C. 2771 et seq.)
			 is amended—
				(1)in section 38(e)
			 (22 U.S.C. 2778(e)), by striking subsections (c), (d), (e), and
			 (g) and inserting (b), (c), (d), and (e); and
				(2)in section 40(k)
			 (22 U.S.C. 2780(k)), by striking 11(c), 11(e) , 11(g) and
			 inserting 11(b), 11(c), 11(e).
				(g)Tariff Act of
			 1930Section 596 of the Tariff Act of 1930 (19 U.S.C. 1595A) is
			 amended by adding at the end the following new subsection:
				
					(e)Every person
				involved in a violation of subsection (d) shall be liable for a penalty up to
				the value of the articles exported or attempted to be exported, or $2,500,
				whichever is
				greater.
					.
			
